DETAILED ACTION

This office action is in response to Remarks and Amendments filed August 3, 2021 in regards to a continuing application filed February 22, 2019 with priority to U.S. Application 14/882,619 (now U.S. Patent 10285866) filed October 14, 2015 and foreign application KR10-2015-0007918 filed January 16, 2015.   Claims 1-7 have been elected without traverse.   Claims 8-9 have been withdrawn as non-elected.  Claim 1 has been amended. Claim 2 has been cancelled without prejudice. Claims 1 and 3-7 are currently being examined.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 3-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 9, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Wada et al. (US 5,760,080).
Wada et al. disclose an absorbing agent having a diffusing absorbency under pressure of not less than 25 g/g after 60 minutes of absorption and a water-soluble content of greater than zero and not more than 7 wt.% after 16 hours. Wada et al. disclose the absorbing agent is prepared by surface-crosslinking a precursor of the absorbing agent comprising not less than 50 mole percent of neutralized acrylic acid and a crosslinking agent comprising an ester of a polyhydroxy alcohol and an unsaturated carboxylic acid.  Wada et al. disclose the crosslinking agent is not less than 0.05 mole percent and not more than 0.5 mole percent. 
However, Wada et al. do not teach or fairly suggest the claimed super absorbent polymer comprising surface crosslinked polymer particles and a water-soluble component of not more 3.1% by weight of the super absorbent polymer measured after free swelling for 1 hour as compared to 16 hours by Wada et al..  Wada et al. do not teach or fairly suggest the claimed permeability of the super absorbent polymer as calculated by Equation 1 (Permeability (sec)=TS-T0, of about 50 seconds or shorter) and the water-soluble component having a ratio (d(wt)/d(log M)) of 0.9 or less over molecular weights (M) ranging from 100,000 to 300,000 g/mol.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763